15‐665    
In Re Petition of Bruce Germain 

                            UNITED STATES COURT OF APPEALS 

                                  FOR THE SECOND CIRCUIT                        

                                      _______________                    

                                      August Term, 2015 

                 (Argued: February 29, 2016               Decided: June 1, 2016) 

                                      Docket No. 15‐665 
                                      _______________                           
 
                              IN RE PETITION OF BRUCE GERMAIN 
                                                
                                       _______________ 
                                                
                                       BRUCE GERMAIN, 
                                                
                                                 Petitioner‐Appellant, 
                                                
                                    MATTHEW F. FICARRA, 
                                                
                                                 Claimant‐Appellee.* 
                                       _______________                          

B e f o r e:  

                 KATZMANN, Chief Judge, SACK and LOHIER, Circuit Judges.  
                                   _______________  
        Appeal from the dismissal of a petition for exoneration from or limitation of 
liability under the Limitation of Liability Act of 1851, 46 U.S.C. §§ 30501–12, for 
lack of subject matter jurisdiction. Applying the Supreme Court’s multi‐part test 
for admiralty tort jurisdiction, the United States District Court for the Northern 
District of New York (Sannes, J.) dismissed Petitioner‐Appellant Bruce Germain’s 
petition for lack of jurisdiction, holding that a recreational injury occurring on a 
recreational vessel anchored in a shallow recreational bay of navigable waters 
could not disrupt maritime commerce and did not bear a sufficient relationship to 
traditional maritime activity. Although we believe the district court correctly 
articulated the Supreme Court’s modern test for admiralty tort jurisdiction, we 
respectfully disagree with its conclusion that jurisdiction is lacking here. 
Accordingly, we REVERSE and REMAND for further proceedings. 
                                    _______________                       

                 JAMES E. MERCANTE, Rubin Fiorella & Friedman LLP, New York, NY, 
                        for Petitioner‐Appellant. 
                  
                 JAN S. KUBLICK, McMahan, Kublick & Smith, PC, Syracuse, NY, for 
                        Claimant‐Appellee. 

                                       _______________                         

KATZMANN, Chief Judge:

          In broad strokes, this case concerns a tort involving a vessel on navigable 

waters. More specifically, the case involves a diving accident off a recreational 

vessel anchored in shallow but navigable lake waters. Before the 1970s, it would 

have been beyond doubt that such facts would place this case squarely in the 

jurisdiction of the federal courts, because the traditional test for admiralty tort 

*    The Clerk of Court is respectfully directed to amend the caption as indicated above.

                                               2
jurisdiction simply asked whether the tort occurred on navigable waters.  

      But in 1972, the Supreme Court began refining the situs rule, or locality test, 

for admiralty tort jurisdiction to weed out “absurd” cases that had little to do 

with maritime commerce, such as planes crashing into lakes or swimmers 

colliding into each other. In three subsequent cases, the Court further developed 

this test, creating a multi‐part inquiry designed to address cases at the margin of 

admiralty jurisdiction. In addition to location, the prevailing test now focuses on 

whether the incident giving rise to the tort, defined at an “intermediate level of 

possible generality,” has a “potentially disruptive effect on maritime commerce, 

and whether the general character of the activity giving rise to the incident bears a 

substantial relationship to traditional maritime activity.” Tandon v. Captain’s Cove 

Marina of Bridgeport, Inc., 752 F.3d 239, 247–48 (2d Cir. 2014). 

      Applying this test, the United States District Court for the Northern District 

of New York (Sannes, J.) held that admiralty jurisdiction was lacking here. The 

district court reasoned that a recreational injury occurring on a recreational vessel 

anchored in a shallow recreational bay of navigable waters could not disrupt 

maritime commerce and did not bear a sufficient relationship to traditional 



                                           3
maritime activity. Although we believe the district court correctly articulated the 

Supreme Court’s modern test for admiralty tort jurisdiction, we respectfully 

disagree with its conclusion that jurisdiction is lacking here. Indeed, the Supreme 

Court has instructed us that, “ordinarily,” “every tort involving a vessel on 

navigable waters falls within the scope of admiralty jurisdiction.” Jerome B. 

Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 543 (1995). 

Accordingly, we REVERSE and REMAND for further proceedings consistent with 

this opinion. 

                                  Standard of Review 

      “When reviewing a district court’s determination of subject matter 

jurisdiction pursuant to Rule 12(b)(1), we review factual findings for clear error 

and legal conclusions de novo.” Tandon, 752 F.3d at 243 (brackets omitted) (quoting 

Close v. New York, 125 F.3d 31, 35 (2d Cir. 1997)). “It is . . . well established that 

when the question is subject matter jurisdiction, the court is permitted to rely on 

information beyond the face of the complaint.” St. Paul Fire & Marine Ins. Co. v. 

Universal Builders Supply, 409 F.3d 73, 80 (2d Cir. 2005); see also Kamen v. Am. Tel. & 

Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986) (“[W]hen, as here, subject matter 



                                             4
jurisdiction is challenged under Rule 12(b)(1), evidentiary matter may be 

presented by affidavit or otherwise.”).1 

                                   Factual Background 

       The district court found that, on July 30, 2011, Petitioner‐Appellant Bruce 

Germain, Claimant‐Appellee Matthew Ficarra, and three others left Brewerton, 

New York, on the shore of Lake Oneida, for an excursion on Germain’s 38‐foot 

motor boat, Game Day. See Ficarra v. Germain, 91 F. Supp. 3d 309, 312 (N.D.N.Y. 

2015). Lake Oneida is connected to and part of the New York State Erie Canal 

System. Id. Using a federal shipping lane, the five headed to the shallow Three 

Mile Bay, a popular spot for recreational swimming on Lake Oneida that is less 

than a nautical mile from the federal shipping lane. Id. When Germain, Ficarra, 

and the three other guests anchored at around 12:30 p.m., the bay was already 

crowded with other boats. Id.  


1 As discussed in the procedural history section, the present appeal concerns one of two 
separate but related actions that the district court collectively addressed in a single 
memorandum‐decision and order. Because of the semi‐consolidated nature of the two 
actions and their overlapping issues, the district court relied on “uncontroverted facts in 
the complaints in each case,” i.e., the negligence complaint and the limitation petition 
(which in turn referenced the negligence complaint), and it also considered the facts 
presented in the parties’ affidavits that were filed in both actions. See Ficarra v. Germain, 
91 F. Supp. 3d 309, 312 n.2 (N.D.N.Y. 2015).

                                              5
       Around 6:00 p.m., Germain began preparing for the return trip to 

Brewerton, and Ficarra and the other passengers2 began returning to the boat. Id. 

At some point while Germain and the other passengers were preparing the vessel 

for the return trip, Ficarra dived3 off the port side into the water. Id. Ficarra 

climbed back on board and entered the water again, this time doing a back flip 

from the back of the boat that resulted in his striking his head on the lake floor. Id. 

at 312–13. Germain and others then jumped into the water to assist Ficarra. Id. 

Local rescue and police boats later arrived at the scene, and they took Ficarra back 

across Lake Oneida to Brewerton via the federal shipping lane.4 Id. at 313. Doctors 




2 As in Tandon, “[w]e use the term ‘passenger’ throughout in its broad general sense of ‘a 
person who travels in a conveyance . . . without participating in its operation,’” 752 F.3d 
at 241 n.2 (quoting passenger, n., The American Heritage Dictionary 1285 (4th ed. 2000)), 
rather than its more technical sense under admiralty and maritime law, see, e.g., 1 
Thomas J. Schoenbaum, Admiralty and Maritime Law § 5‐5 at 269–70 (5th ed. 2011). 
3 “Although dove is fairly common in [American English] (on the analogy of drove), dived 
is the predominant past‐tense form—and the preferable one.” Bryan A. Garner, Garner’s 
Modern American Usage 269 (3d ed. 2009). 
4 At oral argument, Ficarra’s attorney disputed whether Ficarra had been taken back to 
Brewerton by boat, but he candidly admitted that he could not provide a record citation 
for his view of events. We rely on the facts found by the district court, which are not 
clearly erroneous. In any event, whether Ficarra was actually taken back to Brewerton by 
boat or other means does not affect our analysis. 

                                             6
later determined that Ficarra suffered a serious spinal cord injury causing 

paralysis and quadriplegia. Id. 

                                   Procedural History 

      On June 16, 2014, Ficarra filed suit against Germain in New York State 

Supreme Court, asserting claims for negligence under New York law. Ficarra’s 

complaint alleges, among other things, that Germain was negligent for failing: (1) 

to operate, captain, anchor, maintain, or control his vessel in a safe and 

reasonably prudent manner to protect the safety and welfare of his boat’s 

passengers; (2) to properly and adequately instruct his passengers on safe boating 

and diving practices; (3) to properly and adequately inspect the area in which his 

boat was anchored; and (4) to adequately warn his passengers of the dangerous 

conditions existing at the time of the aforementioned incident. 

      On July 17, 2014, Germain removed Ficarra’s negligence suit to the United 

States District Court for the Northern District of New York. On August 18, 2014, 

Ficarra moved to remand the action back to state court for lack of subject matter 

jurisdiction, arguing that the claims alleged in his complaint were not within the 

scope of admiralty jurisdiction. 



                                           7
       On August 14, 2014, Germain filed a petition in the United States District 

Court for the Northern District of New York seeking exoneration from or 

limitation of liability under the Limitation of Liability Act of 1851, 46 U.S.C. 

§§ 30501–12, and Rule F of the Supplemental Rules for Admiralty or Maritime 

Claims and Asset Forfeiture Actions (“Rule F”).5 On August 20, 2014, the district 

court (Kahn, J.) issued an order in the limitation proceeding directing Germain 

“to submit a brief explaining why his [petition] should not be dismissed for lack 

of subject matter jurisdiction.” App. 38. As ordered, Germain filed a brief, 

affidavit, and related exhibits in support of his limitation petition, and he also 

filed these same papers in opposition to Ficarra’s motion to remand in the 

separate negligence action. 

       Both the negligence action and limitation proceeding were then transferred 

to a different judge on December 29, 2014. In a single memorandum‐decision and 

order, the district court (Sannes, J.) concluded that Ficarra’s claims did not meet 

the modern test for admiralty tort jurisdiction. See Ficarra, 91 F. Supp. 3d at 313–



5 As in Tandon, “we adhere to the more common practice of using the terms ‘petition’ 
and ‘petitioner’” under the Limitation of Liability Act rather than “complaint” and 
“plaintiff.” 752 F.3d at 240 n. 1 (citing 3 Benedict on Admiralty § 1 (7th ed. rev. 2009)).

                                              8
17.6 And because the district court held that it lacked jurisdiction to hear either 

action, it remanded the negligence suit and dismissed the limitation petition. Id. at 

318.  

         Germain filed notices of appeal in both actions, but he voluntarily 

withdrew the notice of appeal in the remanded negligence suit, recognizing that, 

under 28 U.S.C. § 1447(d), “[a]n order remanding a case to the State court from 

which it was removed is not reviewable on appeal or otherwise,” unless the case 

was removed pursuant to 28 U.S.C. §§ 1442 or 1443. Accordingly, the only appeal 

presently before us is the district court’s dismissal of Germain’s limitation 

petition. 

                                       Discussion 

         The key issue on appeal is whether federal courts have admiralty 

jurisdiction over claims for injury to a passenger who jumped from a vessel on 

open navigable waters. They do. But before we reach this question, we must first 




6 The district court also rejected Germain’s untimely argument for diversity jurisdiction, 
see Ficarra, 91 F. Supp. 3d. at 317–18, a rejection that Germain does not challenge on 
appeal.

                                             9
address Ficarra’s primary argument that the present appeal is an improper attack 

on the district court’s remand order. It is not.  

                                              I.  

       Ficarra’s primary argument in opposition to Germain’s appeal is that 

Germain’s appeal of the limitation petition’s dismissal is an improper attack on 

the district court’s remand order, which Germain did not—indeed, could not—

appeal. In short, and as discussed in greater detail below, because admiralty cases 

involving petitions for limitation of liability may proceed on dual tracks in state 

and federal court, Germain is entitled to appeal the dismissal of his limitation 

petition. 

       The Constitution provides that “[t]he judicial Power shall extend . . . to all 

Cases of admiralty and maritime Jurisdiction.” U.S. Const. art. III, § 2. Congress 

codified this constitutional grant of admiralty and maritime jurisdiction in 28 

U.S.C. § 1333(1), which provides that “[t]he district courts shall have original 

jurisdiction, exclusive of the courts of the States, of . . . [a]ny civil case of 

admiralty or maritime jurisdiction, saving to suitors in all cases all other remedies 

to which they are otherwise entitled.” The interaction between the exclusivity 



                                             10
clause and the saving‐to‐suitors clause of § 1333(1) has caused much confusion. 

See, e.g., Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 444 (2001) (“What the 

drafters of the Judiciary Act intended in creating the saving to suitors clause is not 

entirely clear and has been the subject of some debate.”). 

      Adding to the confusion is a separate statute, the Limitation of Liability Act 

of 1851, 46 U.S.C. §§ 30505–12, which Congress enacted “to encourage ship‐

building and to induce capitalists to invest money in this branch of industry.” 

Tandon, 752 F.3d at 243–44 (quoting Lewis, 531 U.S. at 446). As we explained in 

Tandon, “[u]nder the present version of this statute, ‘the liability of the owner of a 

vessel for any claim, debt, or liability [covered by the Act] shall not exceed the 

value of the vessel and pending freight.” Id. at 244 (quoting 46 U.S.C. § 30505(a)).  

      More specifically, the Limitation of Liability Act creates “a form of action 

peculiar to the admiralty and maritime context,” allowing the owner of a vessel to 

file a petition in federal court seeking total exoneration from or limitation of 

liability for “damages caused by the negligence of his captain or crew.” Id. at 243–

44; see also 46 U.S.C. § 30511(a); Rule F. Typically, “[o]nce the owner files a petition 

for limitation, ‘all [other] claims and proceedings against the owner related to the 



                                          11
matter in question shall cease.’” Tandon, 752 F.3d at 244 (quoting 46 U.S.C. 

§ 30511(c)). Notice is then sent to all persons asserting claims affected by the 

limitation proceeding, who may file claims and challenge the petitioner’s right to 

limitation or exoneration. See id. “If the petition for limitation of liability is 

granted, the owner can be liable on the covered claims only up to the total value 

of his vessel and its pending freight; that amount will then be distributed pro rata 

among the proven claims.” Id. 

      As this brief discussion reveals, “[s]ome tension exists between the saving 

to suitors clause and the Limitation Act. One statute gives suitors the right to a 

choice of remedies, and the other statute gives vessel owners the right to seek 

limitation of liability in federal court.” Lewis, 531 U.S. at 448. To resolve this 

tension, “the Courts of Appeals have generally permitted claimants to proceed 

with their claims in state court where there is only a single claimant . . . or where 

the total claims do not exceed the value of the limitation fund.” Id. at 451. In Lewis, 

the Supreme Court endorsed this practice, and it further clarified that 

      [t]he  district  courts  have  jurisdiction  over  actions  arising  under  the 
      Limitation  Act,  and  they  have  discretion  to  stay  or  dismiss 
      Limitation Act proceedings to allow a suitor to pursue his claims in 
      state  court.  If  the  district  court  concludes  that  the  vessel  owner’s 


                                            12
      right  to  limitation  will  not  be  adequately  protected—where  for 
      example  a  group  of  claimants  cannot  agree  on  appropriate 
      stipulations  or  there  is  uncertainty  concerning  the  adequacy  of  the 
      fund or the number of claims—the court may proceed to adjudicate 
      the merits, deciding the issues of liability and limitation. But where 
      . . .  the  District  Court  satisfies  itself  that  a  vessel  owner’s  right  to 
      seek  limitation  will  be  protected,  the  decision  to  dissolve  the 
      injunction  [staying  the  state  court  proceeding]  is  well  within  the 
      court’s discretion. 

Id. at 454 (citations omitted). “In sum, [the] Court’s case law makes clear that state 

courts, with all of their remedies, may adjudicate claims . . . against vessel owners 

so long as the vessel owner’s right to seek limitation of liability is protected.” Id. at 

455; see also 3 Benedict on Admiralty § 13 (7th ed. rev. 2015); 2 Thomas J. 

Schoenbaum, Admiralty and Maritime Law § 15‐5 (5th ed. 2011); 13 Charles A. 

Wright et al., Federal Practice and Procedure § 3527 (3d ed. 2008). 

      Because cases that involve limitation petitions may proceed on dual tracks 

in state and federal court, there is nothing impermissible about Germain’s present 

appeal. The district court concluded that admiralty jurisdiction was lacking for 

either proceeding, a conclusion that necessitated remanding Ficarra’s negligence 

suit and dismissing Germain’s limitation petition. But since the district court may 

still be able to adjudicate his limitation petition if admiralty jurisdiction is present, 

Germain’s appeal of the limitation petition’s dismissal is proper, even if that 

                                              13
appeal presses the existence of subject matter jurisdiction, contrary to the premise 

of the district court’s remand order that jurisdiction was absent. 

                                               II.  

      Having addressed the propriety of the present appeal, we must now decide 

whether the appeal has any merit. As a threshold matter, “[a]lthough the 

Limitation of Liability Act provides a federal cause of action for a vessel owner 

seeking exoneration or limitation, it ‘does not provide an independent foundation 

for federal admiralty jurisdiction.’” Tandon, 752 F.3d at 244 (quoting MLC Fishing, 

Inc. v. Velez, 667 F.3d 140, 143 (2d Cir. 2011) (per curiam)). In other words, 

      that a vessel owner may file a petition for limitation does not mean 
      the  district  court  necessarily  has  jurisdiction  to  hear  it.  Instead,  the 
      district court will only have admiralty jurisdiction to hear a petition 
      for  limitation  if  it  already  has  admiralty  jurisdiction  over  the 
      underlying claims that the petition seeks to limit. 

Id. As in Tandon, our present task is therefore limited to determining “whether the 

underlying claims raise a ‘civil case of admiralty or maritime jurisdiction’ that the 

district court could hear under 28 U.S.C. § 1333(1).” Id.  

      In answering this question, we first discuss the history of the modern test 

for admiralty tort jurisdiction, placing that test in the context of the problem it 

was designed to address. We then apply that test to the facts of this case, bearing 

                                              14
in mind this jurisprudential history. Although we disagree with the district 

court’s application of the modern test, the test is far from a model of clarity and it 

is more than understandable how the district court, in its thoughtful opinion, 

could have gone off course.  

                                            A.  

      Traditionally, admiralty jurisdiction “over tort actions was determined 

largely by the application of a ‘locality’ test.” Sisson v. Ruby, 497 U.S. 358, 360 

(1990). That is, “[t]he traditional test for admiralty tort jurisdiction asked only 

whether the tort occurred on navigable waters. If it did, admiralty jurisdiction 

followed; if it did not, admiralty jurisdiction did not exist.” Grubart, 513 U.S. at 

531–32; see also The Plymouth, 70 U.S. 20, 36 (1866) (“Every species of tort, however 

occurring, and whether on board a vessel or not, if upon the high seas or 

navigable waters, is of admiralty cognizance.”).  

      In 1948, however, Congress expanded this narrow rule when it enacted the 

Extension of Admiralty Jurisdiction Act, which provides that 

      [t]he  admiralty  and  maritime  jurisdiction  of  the  United  States 
      extends  to  and  includes  cases  of  injury  or  damage,  to  person  or 
      property,  caused  by  a  vessel  on  navigable  waters,  even  though  the 
      injury or damage is done or consummated on land. 


                                           15
46 U.S.C. § 30101(a). As the Supreme Court explained, “[t]he purpose of the Act 

was to end concern over the sometimes confusing line between land and water, 

by investing admiralty with jurisdiction over ‘all cases’ where the injury was 

caused by a ship or other vessel on navigable water, even if such injury occurred 

on land.” Grubart, 513 U.S. at 532.  

       “After this congressional modification to gather the odd case into 

admiralty,” a series of four Supreme Court cases tinkered with the traditional 

locality test to “keep[] a different class of odd cases out.” Id. (emphasis added). In 

the first case, Executive Jet Aviation, Inc. v. City of Cleveland, a plane crashed into 

Lake Erie after its jet engines inhaled a flock of seagulls shortly after takeoff from 

Burke Lakefront Airport in Cleveland, Ohio. 409 U.S. 249, 250 (1972). Because the 

plane crashed into navigable waters, admiralty jurisdiction arguably existed 

under the locality test.7 But the Court observed “that ‘a purely mechanical 

application of the locality test’ was not always ‘sensible’ or ‘consonant with the 

purposes of maritime law,’ as when (for example) the literal and universal 


7 We say arguably because the Court did not decide precisely where the tort (as opposed 
to the crash) occurred for purposes of applying the locality test. See Exec. Jet, 409 U.S. at 
267 (“In the view we take of the question before us, we need not decide who has the 
better of this dispute.”).

                                             16
application of the locality rule would require admiralty courts to adjudicate tort 

disputes between colliding swimmers.” Grubart, 513 U.S. at 533 (citation omitted) 

(quoting Exec. Jet, 409 U.S. at 261).  

      In light of this concern, the Court decided to pull back on the locality test, at 

least in the aviation context. The Court noted that, “[u]nlike waterborne vessels, 

[aircraft] are not restrained by one‐dimensional geographic and physical 

boundaries. For this elementary reason, [the Court] conclude[d] that the mere fact 

that the alleged wrong ‘occurs’ or ‘is located’ on or over navigable waters—

whatever that means in an aviation context—is not of itself sufficient to turn an 

airplane negligence case into a ‘maritime tort.’” Exec. Jet, 409 U.S. at 268. Rather, 

the Executive Jet Court believed “[i]t [was] far more consistent with the history 

and purpose of admiralty to require also that the wrong bear a significant 

relationship to traditional maritime activity.” Id. It therefore held “that unless 

such a relationship exists, claims arising from airplane accidents are not 

cognizable in admiralty in the absence of legislation to the contrary.” Id. In so 

holding, the Court adopted, at least in the aviation context, the position of several 

lower courts that “a maritime locality is not sufficient to bring the tort within 



                                          17
federal admiralty jurisdiction, but that there must also be a maritime nexus—

some relationship between the tort and traditional maritime activities, involving 

navigation or commerce on navigable waters.” Id. at 256. 

      Although the Court clearly limited Executive Jet’s holding to the “aviation 

context,” that did not stop lower courts from extending its reasoning—

particularly the maritime nexus requirement—to other circumstances, an 

extension the Court expressly endorsed in Foremost Insurance Co. v. Richardson, 457 

U.S. 668 (1982). In that case, two pleasure boats collided on the Amite River in 

Louisiana. Id. at 669. Although the Court “conceded that pleasure boats 

themselves had little to do with the maritime commerce lying at the heart of the 

admiralty court’s basic work,” it “nonetheless found the necessary relationship,” 

i.e., maritime nexus, “in ‘[t]he potential disruptive impact [upon maritime 

commerce] of a collision between boats on navigable waters, when coupled with 

the traditional concern that admiralty law holds for navigation.’” Grubart, 513 U.S. 

at 533 (alterations in original) (quoting Foremost, 457 U.S. at 675). The Court 

elaborated that “if these two boats collided at the mouth of the St. Lawrence 

Seaway, there would be a substantial effect on maritime commerce, without 



                                          18
regard to whether either boat was actively, or had been previously, engaged in 

commercial activity.” Foremost, 457 U.S. at 675.8  

      The Court thus held that Executive Jet’s maritime nexus requirement could 

be satisfied if the incident in question has a potentially disruptive effect on 

maritime commerce, which would be the case for the recreational‐vessel collision 

in Foremost. See Grubart, 513 U.S. at 533 (explaining Foremost). This conclusion was 

based at least in part on the Court’s view that, “[a]lthough the primary focus of 

admiralty jurisdiction is unquestionably the protection of maritime 

commerce, . . . . [t]he federal interest in protecting maritime commerce . . . can be 

fully vindicated only if all operators of vessels on navigable waters are subject to 

uniform rules of conduct.” Foremost, 457 U.S. at 674–75. In a footnote, however, 

the Court remarked that “[n]ot every accident in navigable waters that might 

disrupt maritime commerce will support federal admiralty jurisdiction.” Id. at 675 

n.5. Rather, it is only “when this kind of potential hazard to maritime commerce 

arises out of activity that bears a substantial relationship to traditional maritime 


8 As one district court later pointed out, “[s]ince the mouth of the St. Lawrence Seaway is 
miles wide and the colliding pleasure boats were small, [Foremost’s] example of a 
potential disruptive effect upon maritime commerce takes the concept about as far as it 
can go.” Roane v. Greenwich Swim Comm., 330 F. Supp. 2d 306, 315 (S.D.N.Y. 2004).

                                            19
activity, as [did] the navigation of the boats in [Foremost], [that] admiralty 

jurisdiction is appropriate.” Id. 

      Eight years later, this footnote would morph into the modern multi‐part 

test for admiralty tort jurisdiction. In Sisson v. Ruby, the Court was called upon to 

decide whether admiralty jurisdiction extends to tort claims arising after a 

defective washer/dryer caught fire on a pleasure boat docked at a marina, with 

the resulting fire burning the pleasure boat, other boats docked nearby, and the 

marina itself. 497 U.S. at 360. In concluding that admiralty jurisdiction covered the 

claims related to this fire, the Court separated Foremost’s footnote discussing the 

maritime nexus requirement into two components. See Grubart, 513 U.S. at 533. 

Under the Sisson test, after determining that the location test is satisfied, courts 

must first “determine the potential impact of a given type of incident by 

examining its general character” and whether this type of incident is “likely to 

disrupt [maritime] commercial activity.” Sisson, 497 U.S. at 363. Second, “the 

party seeking to invoke maritime jurisdiction must show a substantial 

relationship between the activity giving rise to the incident and traditional 

maritime activity.” Id. at 364.  



                                          20
      The Court explained that the first part of the connection “inquiry does not 

turn on the actual effects on maritime commerce” of a particular incident; 

“[r]ather, a court must assess the general features of the type of incident involved 

to determine whether such an incident is likely to disrupt commercial activity.” 

Id. at 363. For example, the Court described the general features of the incident in 

Sisson as “a fire on a vessel docked at a marina on navigable waters,” in Executive 

Jet as “an aircraft sinking in the water,” and in Foremost as “a collision between 

boats on navigable waters.” Sisson, 497 U.S. at 363.  

      The Court further explained that, under the second part of the connection 

inquiry, “the relevant ‘activity’ is defined not by the particular circumstances of 

the incident, but by the general conduct from which the incident arose.” Id. at 364. 

For example, in Sisson, “the relevant activity was the storage and maintenance of 

a vessel at a marina on navigable waters,” in Executive Jet, “the relevant activity 

was not a plane sinking in Lake Erie, but air travel generally,” and in Foremost, the 

“relevant activity [was] navigation of vessels generally.” Sisson, 497 U.S. at 364–

65. Under this second prong, the Sisson Court reiterated Foremost’s lesson that 

“[t]he fundamental interest giving rise to maritime jurisdiction is the protection of 



                                          21
maritime commerce and . . . that interest cannot be fully vindicated unless all 

operators of vessels on navigable waters are subject to uniform rules of conduct.” 

Id. at 367 (citations and quotation marks omitted). Moreover, “[t]he need for 

uniform rules of maritime conduct and liability is not limited to navigation, but 

extends at least to any other activities traditionally undertaken by vessels, 

commercial or noncommercial.” Id. The Sisson Court “conclude[d] that, just as 

navigation, storing and maintaining a vessel at a marina on a navigable waterway 

is substantially related to traditional maritime activity.” Id. 

      Finally, in Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., the Court 

considered whether admiralty jurisdiction extended to claims related to flooding 

in the downtown Chicago Loop after operators of a crane sitting on a barge in the 

Chicago River drove piles into the riverbed above an underwater tunnel, 

allegedly weakening the tunnel and causing the flooding. 513 U.S. at 529. Before 

upholding admiralty jurisdiction on such facts, the Court affirmed and further 

developed the Sisson test, explaining that, under “Sisson, . . . a party seeking to 

invoke federal admiralty jurisdiction . . . over a tort claim must satisfy conditions 

both of location and of connection with maritime activity.” Id. at 534. First, “[a] 



                                           22
court applying the location test must determine whether the tort occurred on 

navigable water or whether injury suffered on land was caused by a vessel on 

navigable water.” Id.9 Second, in applying the connection test, the court examines 

two issues: (1) the court “must assess the general features of the type of incident 

involved to determine whether the incident has a potentially disruptive impact on 

maritime commerce”; and (2) the “court must determine whether the general 

character of the activity giving rise to the incident shows a substantial 

relationship to traditional maritime activity.” Id. at 534 (citations and quotation 

marks omitted).  

       The Grubart Court further explained that the first connection prong 

“turns . . . on a description of the incident at an intermediate level of possible 

generality,” id. at 538, focusing on “the ‘general features’ of the incident,” id. at 

539. The Court elaborated that, “[a]lthough there is inevitably some play in the 

joints in selecting the right level of generality when applying the Sisson test, the 




9 The location part of the modern test effectively incorporates the traditional locality rule, 
which does not turn on the involvement of a vessel, see The Plymouth, 70 U.S. at 36, plus 
the Extension of Admiralty Jurisdiction Act, which does, see 46 U.S.C. § 30101(a).

                                             23
inevitable imprecision is not an excuse for whimsy.” Id. at 542.10 In Grubart, the 

Court concluded, “the ‘general features’ of the incident at issue here may be 

described as damage by a vessel in navigable water to an underwater structure.” 

Id. at 539. 

       In contrast, the second connection prong turns on “whether the general 

character of the activity giving rise to the incident shows a substantial 

relationship to traditional maritime activity,” and courts should “ask whether a 

tortfeasor’s activity, commercial or noncommercial, on navigable waters is so 

closely related to activity traditionally subject to admiralty law that the reasons 

for applying special admiralty rules would apply in the suit at hand.” Id. at 539–

40. “Navigation of boats in navigable waters clearly falls within the substantial 

relationship, Foremost; storing them at a marina on navigable waters is close 

enough, Sisson; whereas in flying an airplane over the water, Executive Jet, as in 

swimming, the relationship is too attenuated.” Id. at 540 (citations omitted). In 

Grubart, “the ‘activity giving rise to the incident’ . . . [was] characterized as repair 

or maintenance work on a navigable waterway performed from a vessel,” which, 


  Whimsy, like beauty, is often in the eye of the beholder, but the Court provided no 
10

additional guidance as to how lower courts should select the right level of generality.

                                            24
the Court concluded, also fell within the substantial relationship. Id. (quoting 

Sisson, 497 U.S. at 364). 

      In affirming the complicated Sisson test, however, the Grubart Court also 

cautioned that Sisson should be viewed as “a test to weed out torts without a 

maritime connection,” not “an arbitrary exercise for eliminating jurisdiction over 

even vessel‐related torts connected to traditional maritime commerce.” Id. at 542 

n.4. In other words, “[a]lthough the [modern test] tempers the locality test with 

the added requirements looking to potential harm and traditional activity, it 

reflects customary practice in seeing jurisdiction as the norm when the tort 

originates with a vessel in navigable waters, and in treating departure from the 

locality principle as the exception.” Id. at 547. 

      To drive this point home, the Court devoted considerable attention to the 

criticism that “[i]f the activity at issue [in Grubart] [was] considered maritime 

related, . . . then virtually ‘every activity involving a vessel on navigable waters’ 

would be ‘a traditional maritime activity sufficient to invoke maritime 

jurisdiction.’” Id. at 542 (quoting Grubart Br. 6). The Court responded bluntly that 

“this is not fatal criticism,” because the Court “ha[d] not proposed any radical 



                                           25
alteration of the traditional criteria for invoking admiralty jurisdiction in tort 

cases.” Id. Rather, the Court explained that it “ha[d] simply followed the lead of 

the lower federal courts in rejecting a location rule so rigid as to extend admiralty 

to a case involving an airplane, not a vessel, engaged in an activity far removed 

from anything traditionally maritime.” Id. It further remarked:  

      In  the  cases  after  Executive  Jet,  the  Court  stressed  the  need  for  a 
      maritime connection, but found one in the navigation or berthing of 
      pleasure  boats,  despite  the  fact  that  the  pleasure  boat  activity  took 
      place  near  shore,  where  States  have  a  strong  interest  in  applying 
      their  own  tort  law,  or  was  not  on  all  fours  with  the  maritime 
      shipping and commerce that has traditionally made up the business 
      of  most  maritime  courts.  Although  we  agree  with  petitioners  that 
      these cases do not say that every tort involving a vessel on navigable 
      waters  falls  within  the  scope  of  admiralty  jurisdiction  no  matter 
      what, they do show that ordinarily that will be so. 

Id. at 543 (emphasis added) (citations omitted).  

      We recently applied the Executive Jet line of cases in Tandon, which involved 

a brawl on a marina dock, with some of the brawlers falling into the surrounding 

navigable waters—the type of “perverse and casuistic borderline situation[]” that 

could have satisfied the locality test and that the modern test was designed to 

exclude. Tandon, 752 F.3d at 248 (quoting Exec. Jet, 409 U.S. at 255). Applying the 

Grubart test, we held that admiralty jurisdiction did not reach the claims relating 


                                            26
to this brawl “because this type of incident does not have a potentially disruptive 

effect on maritime commerce.” Id. at 240. 

       After summarizing the Executive Jet line of cases, we restated the Grubart 

test as follows:  

       First, we ask whether the alleged tort meets the location test: that is, 
       whether it occurred on navigable water or was caused by a vessel on 
       navigable water. Second, we ask whether the alleged tort meets both 
       subparts  of  the  connection  test:  that  is, whether the  general  type  of 
       incident  involved  has  a  potentially  disruptive  effect  on  maritime 
       commerce,  and whether  the  general  character  of  the  activity  giving 
       rise  to  the  incident  bears  a  substantial  relationship  to  traditional 
       maritime activity. Only if the location test and both subparts of the 
       connection  test  are  met  will  admiralty  tort  jurisdiction  be  proper 
       under 28 U.S.C. § 1333(1). 

Id. at 248 (citation omitted). Later in that opinion, we explained that “[t]he first 

part of the connection test looks to the nature of the incident that immediately 

caused the underlying injury; the second part, by contrast, looks to the nature of 

the broader activity giving rise to that incident.” Id. at 250–51. 

       Applying the first part of the connection test, we noted that “[t]he overall 

purpose of the exercise is to determine ‘whether the incident could be seen within 

a class of incidents that pose[] more than a fanciful risk to commercial shipping.’” 

Id. at 249 (quoting Grubart, 513 U.S. at 539). “We conclude[d] that the incident at 


                                             27
issue in [that] case [was] best described as a physical altercation among 

recreational visitors on and around a permanent dock surrounded by navigable 

water.” Id.  

       After so defining the incident, “[w]e conclude[d] that this type of incident 

does not realistically pose a threat to maritime commerce,” for four reasons: (1) “a 

fistfight on and around a dock cannot immediately disrupt navigation”; (2) “a 

fistfight on a dock cannot immediately damage nearby commercial vessels”; (3) 

“the class of incidents we consider[ed] [t]here include[d] only fights on 

permanent docks” that “d[id] not pose the same risks to maritime commerce as a 

fistfight occurring on a vessel on navigable water”; and (4) “the class of incidents 

we consider[ed] [t]here involve[d] only physical altercations among recreational 

visitors, not persons engaged in maritime employment.” Id. at 249–50. Because we 

concluded that the incident failed to satisfy the first part of the Grubart connection 

inquiry, we ended our analysis there. Id. at 253 n.10.  

       Responding to the argument that “the struggling bodies could themselves 

pose a navigational hazard,” id. at 251, we noted that, “[a]t worst, an incident of 

this sort might temporarily prevent commercial vessels from mooring at the 



                                          28
permanent dock around which the fight occurred. But the potential impact of 

such a temporary disruption is simply too meager to support jurisdiction,” id. at 

252 (citation omitted). And in response to the argument that “a fight on a dock 

surrounded by navigable water may require emergency responders to come to 

the dock by boat and leave by boat, potentially snarling naval traffic in nearby 

waters[,] [w]e recognize[d] that other courts have found the potentially disruptive 

impact of a maritime emergency response enough to satisfy the first part of the 

connection test in some cases,” but “[t]hose cases . . . generally dealt with 

incidents occurring either aboard a vessel or else in open water.” Id. We further 

acknowledged that “[w]here such an incident takes place on a vessel or in open 

water far from the shore, the potential danger to commercial shipping posed by a 

maritime emergency response may be more significant.” Id. 

                                           B.  

      The alleged tort here involves a vessel on navigable waters—factors the 

Supreme Court has reminded us will ordinarily place a case within the bounds of 

admiralty jurisdiction. See Grubart, 513 U.S. at 543. Nonetheless, the district court 

applied the Grubart test and concluded that admiralty jurisdiction was lacking, 



                                          29
emphasizing the recreational nature of the vessel and its passengers as well as the 

location of the incident in shallow waters. We disagree that these factors remove 

the case from admiralty jurisdiction. 

                                           1.  

      Working through the Grubart test, the district court began by noting that 

“the parties agree the location test has been met since the alleged tort occurred on 

a navigable body of water, Oneida Lake.” Ficarra, 91 F. Supp. 3d at 313.  

      Turning to the first step of the connection test—whether the general type of 

incident involved has a potentially disruptive effect on maritime commerce—the 

district court set forth a general description of the incident, which, as noted, must 

be described at an “intermediate level of possible generality.” Grubart, 513 U.S. at 

538. The district court found “that the incident is best described as an injury to a 

recreational passenger who jumped from a recreational vessel in a shallow 

recreational bay of navigable waters.” Ficarra, 91 F. Supp. 3d at 314.  

      This description is hardly a fit of “whimsy,” Grubart, 513 U.S. at 542, but we 

explained in Tandon that the description of the incident at an intermediate level of 

possible generality should be “neither too general to distinguish different cases 



                                          30
nor too specific to the unique facts of the particular case,” 752 F.3d at 247. An 

overly particularized description will invite future litigation over even the 

smallest change to the fact pattern, even if that change has little bearing on 

whether federal courts should or should not exercise admiralty jurisdiction. The 

description should therefore be “general enough to capture the possible effects of 

similar incidents on maritime commerce.” Id. at 249. In this regard, we 

respectfully believe the district court’s description is unnecessarily specific. 

      First, the Supreme Court has consistently stated that it does not matter for 

purposes of admiralty tort jurisdiction whether the vessel involved was used for 

commercial or recreational purposes. See Foremost, 457 U.S. at 674–75; see also 

Yamaha Motor Corp., U.S.A. v. Calhoun, 516 U.S. 199, 206 (1996) (holding admiralty 

jurisdiction extends to jet ski accident). This is so because the federal “interest can 

be fully vindicated only if all operators of vessels on navigable waters are subject 

to uniform rules of conduct.” Foremost, 457 U.S. at 675; see also 1 Thomas J. 

Schoenbaum, Admiralty and Maritime Law § 3‐3 at 130–31 (5th ed. 2011) (“Thus, the 

current test extends admiralty jurisdiction to pleasure craft, but only if they are 




                                          31
operating on a waterway with commercial navigability.”). The district court’s 

emphasis on the recreational nature of Germain’s vessel is therefore misplaced.  

       Second, the Supreme Court has never indicated that it matters whether the 

navigable waters at issue were shallow or deep. That the Court has not discussed 

the depth of navigable waters is unsurprising because “[t]he basic test of 

navigability for purposes of admiralty jurisdiction is the formula of The Daniel 

Ball, [77 U.S. 557 (1870),]” and that formula requires, among other things, “proof 

of present or potential commercial shipping.” 1 Schoenbaum, supra, § 3‐3 at 125–27. 

“As long as such commercial activity is proved, the particular mode of travel or 

type of craft—flatboat, barge, power vessel, or other method—is unimportant 

. . . .” Id. § 3‐3 at 127. If navigability is satisfied, then, it should matter very little 

for purposes of the first connection prong whether the navigable waters were 

shallow or deep. 

       We noted in Tandon that, “in considering the type of incident involved, the 

location of the incident may be relevant,”752 F.3d at 251, but there we focused on 

the distance from shore or, more accurately, the distance from the nearest dock or 

marina, rather than the depth of the waters. Specifically, in assessing the potential 



                                              32
effects on maritime commerce, we noted that “[a]n emergency response to an 

incident on and around a floating dock is . . . much less likely to ensnarl maritime 

traffic than an emergency response to an incident on a vessel or an incident in 

open water.” Id. at 252 (citation and quotation marks omitted). The incident here, 

unlike the incident on and around a dock in Tandon, occurred on a vessel and in 

open water.  

      Third, the district court also relied on Tandon’s observation that “the roles 

of the persons involved . . . can be relevant to the potential effect on maritime 

commerce.” Ficarra, 91 F. Supp. 3d at 314 (quoting Tandon, 752 F.3d at 249). But, as 

noted, the focus under the first prong of the modern test is on capturing possible 

effects of similar incidents on maritime commerce. Where similar incidents 

involving different types of persons produce similar effects that have a potentially 

disruptive effective on maritime commerce, the type of person involved should be 

omitted from the incident’s description. As discussed in greater detail below, the 

potential effects on maritime commerce of an injury to a passenger who jumped 

from a vessel on open navigable waters include collisions with commercial 

vessels caused by distracted crews and disruption to maritime traffic caused by 



                                          33
maritime rescue. These potential effects may be the same whether the injured 

passenger was recreational or employed in maritime commerce, and they are also 

sufficient to satisfy the test. Of course, the loss of a maritime employee may have 

an additional effect on maritime commerce. See Tandon, 752 F.3d at 250 (collecting 

cases). But, at least here, that additional effect does not change the outcome of the 

first connection prong, which would be satisfied regardless of the type of persons 

involved.  

      Accordingly, we think a more appropriate description of the incident, 

described at an intermediate level of possible generality and general enough to 

capture the possible effects of similar incidents on maritime commerce, is injury 

to a passenger who jumped from a vessel on open navigable waters. “This 

description accurately captures the nature of the event giving rise to this suit, and 

the type of risks that the incident could pose to maritime commerce.” Id. at 249.  

      “[L]ook[ing] not to the particular facts of the case before us—i.e., whether 

maritime commerce was actually disrupted here—but to whether similar 

occurrences are likely to be disruptive,” id., we conclude that the incident satisfies 

the first connection prong. First, the district court concluded that the incident 



                                          34
would not pose more than a fanciful threat to maritime commerce largely because 

the location of the incident was in “shallow, recreational bays—waters unsuitable 

for commercial shipping. Therefore, even if the crew of the vessel was distracted 

by the passenger jumping overboard, there would be no risk of collision with 

commercial vessels.” Ficarra, 91 F. Supp. 3d at 314.11 To begin with, the district 

court appears to have assumed that commercial means large, but commercial 

vessels could include small or flat‐bottom vessels used for commercial purposes 

(e.g., fishing boats or boats taking paying passengers to shallow, hard‐to‐reach 

bays for snorkeling, diving, etc.). Cf. Sinclair v. Soniform, Inc., 935 F.2d 599, 600 (3d 

Cir. 1991) (holding that scuba diver’s claims against the crew of the vessel that 

transported him to a diving site fell within admiralty jurisdiction).  

      Moreover, the Supreme Court has taken an expansive view of the possible 

commercial effects caused by collisions of even small recreational vessels on 

navigable waters, regardless of the precise location of those vessels in relation to 

commercial traffic. In Foremost, for example, the Court “supported [its] finding of 


  If the shallow waters were in fact unsuitable for commercial shipping, we do not see 
11

how the navigability component of the location test would be satisfied because, as noted, 
navigability for admiralty purposes requires “proof of present or potential commercial 
shipping.” 1 Schoenbaum, supra, § 3‐3 at 127.

                                           35
potential disruption . . . with a description of the likely effects of a collision at the 

mouth of the St. Lawrence Seaway, an area heavily traveled by commercial 

vessels, even though the place where the collision actually had occurred 

apparently was ‘seldom, if ever, used for commercial traffic.’” Sisson, 497 U.S. at 

363 (citation omitted) (quoting Foremost, 457 U.S. at 670 n.2). We similarly 

conclude that the crew of a vessel, commercial or recreational, on open navigable 

waters could become distracted when a passenger is injured from jumping 

overboard and that the distraction could risk collision with a commercial vessel. 

See Roane v. Greenwich Swim Comm., 330 F. Supp. 2d 306, 315 (S.D.N.Y. 2004) 

(“[T]hose on board a boat . . . giving their full attention to the saving of the life of 

a swimmer in difficulty may well be distracted from hazards posed by the 

approach of other boats unaware of the rescue in progress, or coming at speed in 

an effort to assist.”).  

       Second, the district court rejected Germain’s argument “that this type of 

incident may still potentially disrupt maritime commerce because an injured 

passenger in navigable waters invites rescue.” Ficarra, 91 F. Supp. 3d at 315 

(quotation marks omitted). Although the district court recognized that some 



                                            36
courts have accepted this argument, it found that “those cases typically involve 

rescue at sea or far from shore where the potential risk of an emergency response 

to snarl commercial shipping traffic is more realistic.” Id. (citing Roane, 330 F. 

Supp. 2d at 314; Szollosy v. Hyatt Corp., 208 F. Supp. 2d 205, 212 (D. Conn. 2002)). 

      But the incident on open navigable waters here is more comparable to a 

rescue at sea than a rescue at or near a dock. One of the reasons we held in Tandon 

that rescue of brawlers on or near a dock was unlikely to ensnarl maritime traffic 

was that “[e]mergency responders may have to travel by boat to reach persons 

injured near a permanent dock, but they will never have to travel far. And once 

the emergency responders arrive at the scene, they can moor their vessel at the 

permanent dock, rather than having to focus simultaneously on navigating their 

vessel and rescuing the injured.” 752 F.3d at 252. In contrast, rescue of passengers 

injured on a vessel on open navigable waters will often come not from shore, 

dock, or docked vessels but from other vessels on those same navigable waters. 

Here, for example, Ficarra was allegedly rescued by boat and rushed five nautical 

miles across Lake Oneida back to Brewerton through a federal shipping lane. 

Such maritime rescues on open navigable waters could divert resources that 



                                          37
would be called upon in the event of an incident involving a commercial vessel, 

require commercial boats themselves to aid in the rescue efforts, or otherwise 

disrupt commercial shipping by, for example, using federal shipping lanes to 

transport injured passengers to safety. See Craddock v. M/Y The Golden Rule, 110 F. 

Supp. 3d 1267, 1275 (S.D. Fla. 2015); Polly v. Estate of Carlson, 859 F. Supp. 270, 272 

(E.D. Mich. 1994); In re Complaint of Bird, 794 F. Supp. 575, 580 (D.S.C. 1992); cf. 

Foremost, 457 U.S. at 675. 

      Based on similar reasoning, at least three circuits have relied on the 

potentially disruptive effect of a maritime emergency response to sustain 

admiralty jurisdiction, even when the activity or vessels at issue were 

recreational. See, e.g., In re Mission Bay Jet Sports, LLC, 570 F.3d 1124, 1129–30 (9th 

Cir. 2009); Ayers v. United States, 277 F.3d 821, 827–28 (6th Cir. 2002); Sinclair, 935 

F.2d at 602. We distinguished these cases in Tandon on the grounds that they 

“generally dealt with incidents occurring either aboard a vessel or else in open 

water,” and we further noted that “[w]here such an incident takes place on a 

vessel or in open water far from the shore, the potential danger to commercial 




                                           38
shipping posed by a maritime emergency response may be more significant.” 752 

F.3d at 252. As discussed above, those factors are present here. 

      We therefore conclude that the general type of incident involved here—

injury to a passenger who jumped from a vessel on open navigable waters—has a 

potentially disruptive effect on maritime commerce.  

                                            2.  

       The district court further concluded that even if it went to the next step—

whether the general character of the activity giving rise to the incident shows a 

substantial relationship to traditional maritime activity—“admiralty jurisdiction 

would still not lie.” Ficarra, 91 F. Supp. 3d at 315. We respectfully disagree. 

      Under this second step, the district court properly began by “describ[ing] 

the ‘general character’ of the alleged tortfeasor’s activity which gave rise to the 

incident.” Id. (quoting Grubart, 513 U.S. at 539). The district court described 

“Germain’s alleged activity which gave rise to the incident . . . as anchoring a 

recreational vessel in a shallow recreational bay without adequately warning a 

passenger about the risks of diving in.” Id. at 316. It then concluded that this 

activity “is not ‘so closely related to activity traditionally subject to admiralty law 



                                          39
that the reasons for applying special admiralty rules would apply in the suit at 

hand.’” Id. at 316 (quoting Grubart, 513 U.S. at 539).  

      We believe a more accurate description of the “general character” of 

Germain’s activity was the transport and care of passengers on board a vessel on 

navigable waters, which more generally captures the many aspects of Germain’s 

activity that Ficarra alleges gave rise to his injury (e.g., Germain’s failure to: 

operate, captain, anchor, maintain, or control his boat in a manner necessary to 

protect the safety of his passengers; instruct passengers on safe boating and 

diving; inspect the area where the boat was anchored; and warn passengers about 

the conditions where the boat was anchored). And contrary to the district court’s 

suggestion, the activity in question need not be “on all fours with the maritime 

shipping and commerce that has traditionally made up the business of most 

maritime courts,” particularly when the activity in question concerns a vessel on 

navigable waters. Grubart, 513 U.S. at 543.  

      In any event, we conclude that the activities at issue here—whether it is the 

more general transport and care of passengers on a vessel on navigable waters or 

the more specific anchoring of a vessel without warning of the attendant 



                                           40
dangers—are substantially related to traditional maritime activity. Cf. Sinclair, 935 

F.2d at 602 (“[T]he transport and care of passengers bears a substantial 

relationship to traditional maritime activity . . . .”); Kelly v. Smith, 485 F.2d 520, 526 

(5th Cir. 1973) (“Admiralty has traditionally been concerned with furnishing 

remedies for those injured while traveling navigable waters.”), abrogated on other 

grounds as stated in Grubart, 513 U.S. at 544; Bird, 794 F. Supp. at 581 (“The court 

finds . . . that the anchoring of a boat in navigable waters is a traditional maritime 

activity and that therefore, the second prong is also satisfied.”); 1 Benedict on 

Admiralty § 171 at 11‐20 (7th ed. rev. 2015) (“Injuries to passengers on excursion 

boats or other vessels for hire arising out of the fault of the vessel operator or 

owner are maritime even though there is nothing uniquely maritime about the 

type of injury.” (collecting cases)).12  




12 In concluding that Germain’s activity lacked a substantial relationship to traditional 
maritime activity, the district court relied on two cases that have been called into doubt: 
Delta Country Ventures, Inc. v. Magana, 986 F.2d 1260 (9th Cir. 1993), and Foster v. 
Peddicord, 826 F.2d 1370 (4th Cir. 1987). The Ninth Circuit held that “the Delta Country 
Ventures approach is flatly inconsistent with the Supreme Court’s subsequent decision in 
Grubart and hence is no longer good law.” Taghadomi v. United States, 401 F.3d 1080, 1087 
(9th Cir. 2005). Although the Fourth Circuit has not overruled Foster, its approach also 
seems inconsistent with subsequent Supreme Court authority and lower courts in the 
Fourth Circuit have declined to follow it for that reason. See Bird, 794 F. Supp. at 580.

                                            41
      In sum, we hold that the claims related to the alleged facts here fall within 

the scope of admiralty tort jurisdiction. First, the underlying claim meets the 

location test as it occurred on navigable waters. Second, the underlying claim 

meets both parts of the connection test: (1) The general type of incident—injury to 

a passenger who jumped from a vessel on open navigable waters—has a 

potentially disruptive effect on maritime commerce; and (2) the general character 

of the activity giving rise to the incident—whether described as the transport and 

care of passengers on a vessel on navigable waters or the anchoring of a vessel 

without warning of the attendant dangers—bears a substantial relationship to 

traditional maritime activity. 

                                           C.  

      At oral argument, Germain urged us to adopt a simpler rule and hold that 

admiralty jurisdiction extends to all torts originating on a vessel on navigable 

waters. We agree that, in general, courts should strive to adopt clear legal rules, 

particularly in the context of jurisdiction—fewer things are more wasteful to 

litigate than where you can litigate. Cf. Grubart, 513 U.S. at 549 (Thomas, J., 

concurring) (“The faults of balancing tests are clearest, and perhaps most 



                                          42
destructive, in the area of jurisdiction.”). And in this respect, the modern test for 

admiralty tort jurisdiction leaves something to be desired.  

       Lower courts have exerted considerable effort to make sense of the test, 

while lamenting its complexity and lack of clarity. See, e.g., Bird, 794 F. Supp. at 

581 n.9 (“Although the test is broad‐based, it is by no means a bright line rule and 

therefore fails to serve as the type of clear jurisdictional rule that is so important 

when determining subject matter jurisdiction. The nexus test as defined in Sisson 

instead will invite confusion and inconsistent application on the part of lower 

courts seeking to apply it.” (citation omitted)). As Judge Haight aptly observed: 

“Just what sort of conduct satisfies the apparently two‐pronged ‘connection test’ 

the Court articulated in Grubart remains for consideration by district courts on a 

case‐by‐case basis, and I may perhaps be excused for saying that the Court’s chart 

does not reveal the precise location of every hazard to jurisdictional navigation.” 

Roane, 330 F. Supp. 2d at 313. The district court’s thoughtful analysis here and our 

lengthy explanation of why it was erroneous provide only further evidence that 

this is so.  




                                           43
      But the Supreme Court is well aware of the modern test’s difficulties and 

the advantages of a simpler rule, both of which Justice Thomas fully set forth in 

his concurring opinion in Grubart. See 513 U.S. at 549–556 (Thomas, J., concurring). 

We need not repeat those arguments here, but they do inform our decision not to 

adopt the simpler rule that Germain urged us to consider. Most obviously, Justice 

Thomas’s concurrence in Grubart advocated a rule similar to the one that Germain 

seeks here. See id. at 555 (Thomas, J., concurring) (“When determining whether 

maritime jurisdiction exists under § 1333(1), a federal district court should ask if 

the tort occurred on a vessel on the navigable waters.”). However persuaded we 

might be by Justice Thomas’s concurrence, a majority of the Grubart Court was 

not so persuaded, and it is the majority’s opinion that we must follow. We 

therefore decline Germain’s invitation to adopt a simpler rule, and we instead 

apply the test set forth by the Grubart majority.  

                                     Conclusion 

      For the foregoing reasons, we conclude that Germain’s appeal of the 

dismissal of his petition seeking exoneration from or limitation of liability was 

proper, and we also conclude that the district court has jurisdiction over that 



                                          44
petition. We therefore REVERSE and REMAND for further proceedings 

consistent with this opinion. 




                                    45